Citation Nr: 1735479	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI).

2. Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Brian J. Held, Agent


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board previously remanded this claim in September 2015 for a VA medical examination.  In accordance with the remand instructions, the Veteran received a VA examination in March 2017.  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran has a TBI condition that is etiologically related to a disease, injury, or event that occurred in service.

2. The preponderance of the evidence shows that Veteran's service connected disabilities do not preclude him from securing and following substantially gainful employment consistent with his education and work experience.  


CONCLUSIONS OF LAW

1. Service connection for a TBI is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for a total disability evaluation based on individual unemployability due to service connected are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the VCAA, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  After the claim was received, the RO advised the claimant by December 2010 and May 2012 letters of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  This duty includes assisting the claimant in obtaining relevant Federal and non-Federal records, including but not limited to service treatment records (STRs) and VA treatment records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record reflects that the duty to assist has been satisfied.  The service treatment records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded VA examinations in March 2017, January 2016, July 2012, and May 2011.  Finally, probative evidence as to whether the Veteran has a TBI and is related to service has been obtained.  

A VA examination has been performed and medical opinion provided adequate to make a fully informed decision on the claim.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011).

II. Service Connection for TBI

A. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When it is unique and readily identifiable features may diagnose a condition, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Merits of the Claim

The Veteran contends that he sustained a TBI during combat service in the Republic of Vietnam and has residual memory problems and headaches associated with the in-service head injury.  He seeks service connection on this basis.  See March 2017 VA examination and December 2010 VA Form 21-4138.  

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding of a head injury (or TBI) during service.

In February 1968, the Veteran underwent treatment after sustaining shrapnel injuries to the scalp from a rocket explosion.  The Veteran reports that a rocket exploded near him and a piece of shrapnel lodged into the top of his head.  He had no loss of consciousness (LOC), area of concern (AOC), or post-traumatic amnesia (PTA) from this episode.  The next day he remembers seeing a medic, who put a bandage on the area with the shrapnel.  He reported that the shrapnel continued to hurt.  There was no further treatment related to a head injury.  Later, after service in March 1969, the Veteran was walking in a Kansas town and was attacked.  He reported LOC and PTA.  The Veteran states he has no good recollection of the event.  He was taken to the hospital and does not remember how long he was there.  He reports headaches that started at that time and continue to this day.  See March 2017 VA examination.  

The service treatment records are complete and show the Veteran's July 1968 separation examination was normal from a neurological standpoint.  The Veteran underwent an x-ray in July 1969 for neurological evaluation.  A minute metallic shell fragment in the soft tissue of the scalp.  No headaches were reported at the time.  See May 2011 VA Scars examination.  

In the April 2012 VA 9 Appeal to the Board of Veterans Appeals, the Veteran stated that the injury he sustained in service affected his memory and concentration.  In a December 2010 Statement in Support of Claim, the Veteran stated he has some memory problems related to being a combat veteran.

The Veteran was afforded a July 2012 posttraumatic stress disorder (PTSD) examination.  The examiner noted that the Veteran did not have a diagnosis of a TBI based on the records reviewed.  The examiner noted that the Veteran complained of minimal memory issues.  Except for headaches, the Veteran did not report any other symptoms related to a TBI.  In fact, the Veteran denied a history of TBI and stated that he originally filed a claim related to the shrapnel wound.  

Likewise, during a February 2015 PTSD VA examination, the examiner noted that the Veteran's records do not document a TBI injury.  Moreover, the Veteran told the examiner that he did not recall a traumatic event himself, but was told by his service agent that his medical records were consistent of a TBI.  

The Veteran received a VA TBI examination in January 2016.  The examiner noted that a June 2011 CT examination of the head revealed no acute intracranial abnormality.  Subjectively, the Veteran reported difficulty with short-term memory and daily holocephalic headaches.  

The Veteran was later afforded a VA TBI examination in March 2017.  The examiner concluded that the claimed TBI condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted a second episode, occurring after service in March 1969, in which the Veteran was knocked unconscious and suffered a large hematoma to the left cheek.  The examiner noted that, unlike the rocket incident, the Veteran sustained LOC and PTA associated with head trauma.  Furthermore, the examiner noted that the headaches, which the Veteran continues having today, began after the episode in 1969.  As such, the examiner concluded that the incident in February 1968 does not meet the criteria for a TBI.

While the Veteran states that he suffered a head injury in service, the contemporaneous VA examinations do not support this contention that a head injury led to TBI as the STRs are silent for any such complaints of in-service TBI symptoms as a result of the injury, despite noting complaints and treatment for a shrapnel injury after the 1968 incident.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224-27 (2011) (noting that the Board may consider a lack of notation of medical condition or symptoms as substantive negative evidence where such notation would normally be expected); see also AZ v. Shinseki, 731 F.3d 1303, 132 (Fed. Cir. 2013) (noting the general common law rule that, when evaluating whether the failure to make a statement may be probative of a material fact, the underlying test is, would it have been natural for the person to make the assertion in question?) (quotations omitted).  

The Board notes that the Veteran is indeed competent to testify as to such observable symptomatology; for example, the Veteran states that he experiences TBI symptoms such as headaches and memory problems.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing disability nor are they adequate to establish a positive nexus with military service.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim, and the Board most heavily weighs the VA examiners' opinion that there is no in service incurrence of TBI.  

The Board finds the March 2017 opinion from the VA examiner that it is less likely than not that the Veteran sustained a TBI in service or has residuals of a TBI related to service, including the February 1968 head injury, to be of significant probative value.  The examiner's analysis shows a careful review of the STRs, including those related to the in-service head injury, and the post-service records, including the imaging studies.  As discussed above, the examiner opined that the record shows that the Veteran that the 1968 incident does not meet the TBI criteria.  Moreover, the examiner noted the Veteran suffered a head injury after service that met the criteria for a TBI.  For these reasons, the Board finds the opinion of the VA examiner probative in that the examiner reviewed the pertinent medical records, conducted a personal examination of the Veteran, and provided a clear conclusion with a reasoned medical explanation.

Therefore, as the second element (in-service incurrence) is not demonstrated with respect to a head injury, the claim for service connection for TBI, or residuals thereof, must be denied.  As no in-service incurrence is shown, the Board need not address whether there is a causal relationship between the present disorder and service (third element).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for TBI.  Accordingly, the doctrine of reasonable doubt does not apply in this matter.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107 (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

During the pendency of this appeal, the Veteran was awarded service connection and a 100 percent rating for prostate cancer effective February 2015.  As the TDIU claim was pending in 2012, it is not "moot" as a result of the later grant of a 100 percent rating, because there remains the possibility that his service-connected conditions rendered him unemployable irrespective of his prostate cancer.  Aside from prostate cancer, the Veteran's service-connected disabilities include PTSD (rated at 30 percent disabling), tinnitus (rated at 10 percent disabling), shell fragment wound (rated 10 percent disabling), gunshot wound with residual scar (rated at 10 percent disabling), coronary artery disease (10 percent disabling), and bilateral hearing loss (rated at 0 percent disabling).  As of April 24, 2012, he was in receipt of a combined rating of 50 percent.

When a claimant does not meet the percentage requirements of § 4.16(a) for consideration of a TDIU, as is the case here prior to April 24, 2012, he still may establish entitlement to this benefit on an extraschedular basis under the alternative provisions of § 4.16(b) if it is shown he is unemployable on account of service-connected disability or disabilities.  In this circumstance, the Board would be precluded from assigning an extraschedular TDIU in the first instance, having instead to remand the claim to the RO for referral to the Director of VA's Compensation and Pension Service for his special consideration.  In such a case, the rating board is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2013).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991)

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

At his January 2011 VA PTSD examination, the Veteran reported that he has been steadily employed as a carpenter working independently for many years.  The examiner noted only mild deficits in occupational functioning related to difficulties concentrating and occasional stress.  The Veteran stated he stays positive.

In the April 2012 VA 9 Appeal to the Board of Veterans Appeals, the Veteran stated that the injury he sustained in service affected his memory and concentration.  

The Veteran received a July 2012 Scars VA examination.  The Veteran stated he currently still works as a carpenter/sheet rock worker.  The examiner noted the Veteran is service connected for a shell fragment wound with retained foreign body, which has been removed with no visible scar, and a gunshot wound with residual scar left thigh.  The examiner opined that these conditions do not render the Veteran unable to maintain and secure gainful employment.

The Veteran was afforded a July 2012 TBI examination.  The Veteran reported working independently as a carpenter for 30 years.  The Veteran currently estimates he averages 30 to 40 hours per week.  He reports that his workload fluctuates.  Because he works for himself, he is able to decide which job to take, work hours, and who to work with.  The Veteran is able to secure jobs and complete work required.  He reports getting along well with customers and reports he enjoys his work.  The examiner opined that the Veteran's ability to understand and follow instructions is not impaired.  The Veteran's ability to retain instructions and sustain concentration to perform simple tasks is not impaired.  

At the Veteran's February 2015 VA psychiatric examination, the Veteran stated that he completed one year of post-diploma study and training as a carpenter.  He reported that he was currently working as a carpenter.

At his January 2016 TBI examination, the examiner indicated that there would be no impact on the Veteran's ability to work.  Likewise, the March 2017 examiner also stated there would be no impact on the Veteran's ability to work.

The Board concludes that a referral in this case is unnecessary as there is no competent and credible evidence indicating that his service-connected conditions rendered him unemployable.  Instead, the evidence suggests that the Veteran was working full-time as recently as February 2015 and there is no indication this changed.  Additionally, none of the VA examiners indicated that he was unable to maintain substantially gainful employment.  Instead, the medical evidence of record in the form of the examiners' opinions indicated that he was able to work.  The Board places great weight on these findings.  The VA examiners are medical professionals who have the expertise to make an accurate assessment in this regard, while the Veteran, as a layperson, does not possess such expertise.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In the absence of competent and credible evidence to the contrary, the Board concludes that the preponderance of the evidence is against this claim for a TDIU.  In reaching this conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine, but as there is not an approximate balance of positive and negative evidence of record, this doctrine is not for application.  38 C.F.R. § 4.3.


ORDER

1. Service connection for a TBI is denied.

2. Entitlement to a TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


